DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
	The specification should be updated to include a Cross-Reference to Related Applications section that lists prior applications with their current status.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 19 and 21 as they relate to the species determination of genotype in the reply filed on 11/18/2022 is acknowledged.
Claims 1-8 and 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is unclear as it depends from elected step a of claim 19. The elected portion of claim 19 does not require obtaining, identifying, visualizing or any other use of a stem cell or plurality of stem cells. Claim 19 merely required determining genotype of an individual where the genotype may or may not indicate the individual is a potential stem cell donor. Therefore, claim 21, limiting characteristics of the stem cell of claim 19 is unclear because no stem cell is obtained or used in claim 19.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu (2008, Stem Cells, 26:1484-1489).
Claim 19 is drawn to a method of selecting a stem cell donor, the method comprising determining the genotype for GSTT1 in a DNA-containing sample isolated from an individual wherein an individual determined to have a GSTT1 genotype which is known, and/or which would be predicted, to result in decreased expression of GSST1 relative to individuals homozygous for wildtype GSTT1 is selected as a stem cell donor. 
Wu teaches determining the GSST1 genotype in human ESCs which is a DNA-containing sample isolated from an individual blastocyst. Wu found that some ESCs, including HSF1 abnd HSF6, are deficient for GSTT1. Wu states in the Discussion that the shared homozygous loss of GSTT1, could influence the selection of specific hESCs for study or therapy. Therefore, Wu teaches the selection of ESCs on the basis of the presence or absence of GSTT1, meeting the limitations of the claims. This rejection is offered in the alternative under 35 USC 103 as Wu did not actually select on the basis, but rather proposed such, rendering it obvious to do so
Claim 21 is not included in this rejection as it is unclear as set forth above. 
Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aguilera (2013, Human Immunology, 74:1470-1473).
Claim 19 is drawn to a method of selecting a stem cell donor, the method comprising determining the genotype for GSTT1 in a DNA-containing sample isolated from an individual wherein an individual determined to have a GSTT1 genotype which is known, and/or which would be predicted, to result in decreased expression of GSST1 relative to individuals homozygous for wildtype GSTT1 is selected as a stem cell donor. 
Aguilera teaches determining the GSST1 genotype in blood samples which is a DNA-containing sample isolated from an individual, prior to blood transfusion (hematopoietic stem cell transplantation). Aguilera found that individuals are wildtype or are deficient for GSTT1. Aguilera teaches that transfusion of wildtype GSST1-expressing cells results in rejection or graft-versus-host disease when GSST-1 antibodies are present in the recipient. 
Aguilera does not specifically discuss selecting donors for blood cell transfusion based on the presence or absence of GSST1. However, it would have been obvious to do so as Aguilera taught that the presence of GSST1 put donor cells at risk for either rejection or GVHD and because a significant portion of the population is GSTT1 null (as supported by Aguilera), it would have been obvious to select these donors when recipients are found to have antibodies to GSTT1.
Claim 21 is not included in this rejection as it is unclear as set forth above. 

Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Felix (2006, Mutation Research/Fundamental and Molecular Mechanisms of Mutagenesis, 602:175-181).

Claim 19 is drawn to a method of selecting a stem cell donor, the method comprising determining the genotype for GSTT1 in a DNA-containing sample isolated from an individual wherein an individual determined to have a GSTT1 genotype which is known, and/or which would be predicted, to result in decreased expression of GSST1 relative to individuals homozygous for wildtype GSTT1 is selected as a stem cell donor. The phrase “is selected,” although passively recited, is interpreted as a selection step but is considered to be a mental step for which it cannot be determined whether or not such a step has occurred and therefore, is not found to limit the claims.
Felix teaches determining the GSST1 genotype of samples isolated from colorectal cancer patients.  Felix found that patients with null GSTT1 alleles were more likely to have cancer, Null alleles would be predicted o result in decreased expression of GSTT1 individuals that are homozygous for GSTT1, as claimed. Again, selecting the individual as a stem cell donor is a mental step that is not given weight for this rejection.
Claim 21 is not included in this rejection as it is unclear as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632